Citation Nr: 1504417	
Decision Date: 01/29/15    Archive Date: 02/09/15	

DOCKET NO.  10-12 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for chondromalacia patella of the right knee, to include as secondary to chondromalacia patella of the left knee.
 
2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010.
 
3.  Entitlement to an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.
 
4.  Entitlement to an evaluation in excess of 10 percent for flat feet.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
The Appellant and her spouse
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1977 to September 1997.
 
This case originally came before the Board of Veterans' Appeals (Board) on appeal of July 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, as well as a June 2013 decision by the Appeals Management Center (AMC) in Washington, D.C.
 
In January 2013, the Board denied entitlement to evaluations in excess of 10 percent each prior to July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.  At that same time, the Board remanded for additional development the issue of entitlement to evaluations in excess of 10 percent each from July 17, 2010 for chondromalacia patella of the left knee, right ankle instability, and flat feet.
 
In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, and ordered that the portion of the Board's January 2013 decision which denied entitlement to ratings in excess of 10 percent each for chondromalacia patella of the left knee, right ankle instability, and flat feet prior to July 17, 2010 be remanded for action consistent with the terms of the Joint Motion.
 
In a March 2014 decision the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee prior to February 23, 2010, but awarded a 20 percent evaluation for that same disability during the period from February 23 to July 15, 2010.  At that same time, the Board denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010, and likewise denied entitlement to an evaluation in excess of 20 percent for right ankle instability from January 26, 2013.  Finally, the Board remanded for additional development the issue of entitlement to service connection for a right knee disability (to include as secondary to left knee chondromalacia patella), as well as the questions of entitlement to an increased evaluation for flat feet, and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013.
 
In an August 2014 order the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's March 2014 decision which denied entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee from July 16, 2010 for action consistent with a Joint Motion for Partial Remand dated that same month.  The case is now, once more, before the Board for appellate review.
 
The Board notes that, based on a review of the Veteran's file, the issues of entitlement to an increased evaluation for flat feet and an evaluation in excess of 10 percent for right ankle instability prior to January 26, 2013 that were remanded in March 2014, remain in remand status.  Accordingly, they are not currently before the Board for appellate review, and the instructions set forth in March 2014 remain in effect.
 
This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.
 
 

REMAND
 
The record raises questions not only as to the exact nature and etiology of the Veteran's claimed right knee disability, but also the severity of her service-connected chondromalacia patella of the left knee since July 16, 2010.  Hence, further development is required.
 
In this regard, the parties to the August 2014 Joint Motion found that the Board in March 2014 erred in not properly considering whether the appellant was entitled to a separate disability rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (this diagnostic code addresses the nature and extent of any lateral instability or recurrent subluxation), for her left knee disability effective from July 16, 2010.  Moreover, the parties to the joint motion found that the Board failed to provide an analysis as to the relevant regulatory provisions and case law regarding functional impairment in determining the appropriate evaluation for the Veteran's service-connected left knee disability.
 
In March 2014 the Board had found that the Veteran was not entitled to a disability evaluation in excess of 10 percent for her left knee disability from July 16, 2010 (the date of a VA examination) based upon a range of motion from 0 to 40 degrees.  The parties to the joint motion, however, found that the Board failed to adequately address certain clinical findings and/or statements by the Veteran regarding the presence of both arthritis and instability in her left knee.  Moreover, the parties found that the March 2014 decision failed to address the regulatory provisions with regard to musculoskeletal disorders [such as 38 C.F.R. §§ 4.40 (functional loss) and 4.45 (joints)] in determining the appropriate evaluation for the Veteran's service-connected left knee disability.
 
Based on a review of the Veteran's claims folder, it would appear that she most recently underwent a VA examination for the purpose of determining the severity of her service-connected left knee disability in January 2013, at this point, almost two years ago.  Under the circumstances, and given the aforementioned, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).
 
As regards to the Veteran's claimed right knee disability following an October 2012 VA examination, to include an addendum dated the following month, a VA examiner opined that the appellant's right knee disability was unrelated to service, and similarly unrelated to her service-connected chondromalacia patella of the left knee.  That opinion, however, is inadequate in that it fails to address whether the Veteran's service-connected left knee disability, or, for that matter, her service-connected right ankle instability, alone or in combination, have in some way aggravated her current right knee pathology.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.
 
Accordingly, the case is once again REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since February 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate such records identified by the veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.  
 
2.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of her claimed right knee disability, and the current severity of her chondromalacia patella of the left knee.  The Veteran is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause my include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the aforementioned orthopedic examination, the examining physician must opine whether any clinically-identifiable right knee disability has been aggravated (i.e., undergone a permanent increase in severity beyond natural progress), either alone or in combination, by the Veteran's service-connected chondromalacia patella of the left knee and right ankle instability.
 
As regards the Veteran's chondromalacia patella of the left knee, the examiner must provide a detailed review of the appellant's pertinent medical history and current complaints, as well as the nature and extent of that disability.  The examiner must specifically address the nature and extent of any limitation of motion, functional loss associated with pain, weakened movement, excess fatigability, instability, incoordination, swelling, and deformity or atrophy of disuse.  The examining physician must discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner must determine whether the Veteran experiences flare-ups associated with left knee chondromalacia patella.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his/her report that the claims file, as well as the Veteran's Virtual VA, and Veteran Benefits Management System electronic records, have been reviewed.  
 
3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  
 
4.  The AOJ should then readjudicate these claims, as well as those in remand status since March 2014.    Should any benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since April 2014.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



